Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Devon Penn appeals the district court’s order granting summary judgment for the Appellees on Penn’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Penn v. Prince George’s County Dep’t of Corr., No. 8:08-cv-02121-PJM (D.Md. Feb. 23, 2010). We also deny the Appellees’ motion to dismiss the appeal and deny Penn’s motion for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.